OPINION OF THE COURT
PER CURIAM.
This is an appeal from an order of the district court granting defendant’s motion to dismiss for failure to join Colonial Pipeline Company of Pennsylvania as an indispensable party under *987F.R.Civ.P. 19(b). Since the joinder would have ousted the court of jurisdiction on the basis of diversity of citizenship and the court could find no federal question involved, 28 U.S.C. § 1331, appellants’ complaint was dismissed.
We have carefully examined the record and can find no error.
We will affirm the order of the district court on its well reasoned opinion, Lang v. Colonial Pipeline Co., 266 F.Supp. 552 (E.D.Pa., 1967).